Title: From Benjamin Franklin to François-Louis Teissèdre de Fleury, 15 August 1783
From: Franklin, Benjamin
To: Fleury, François-Louis Teissèdre de


          This letter has puzzled editors for years. Its subject is the silver
            medal that Congress ordered Franklin to have struck for Lt. Col. de Fleury. Fleury
            himself delivered the congressional resolution to Franklin in early 1780 when he was on
            leave, but he was called back to America before Duvivier, the engraver, completed the
            work. At the end of May, 1780, when the medal was ready, Franklin had it delivered to
            Fleury’s father, according to the officer’s instructions. Just before leaving Paris,
            however, Fleury had informed Franklin that he wanted a second medal struck in gold at
            his own expense; he would pay Duvivier in advance and retrieve the medal from the
            engraver upon his return. Duvivier, for his part, exhibited the medal at the Salon of
            1781, where it was singled out for praise.
          
          In the fall of 1783, four months after Fleury’s regiment returned from America, a
            succession of articles appeared in the French press that described the congressional
            medal Fleury had “lately” received, emphasizing that he was the only foreigner to have
            been so honored by Congress. The first of these appeared on October 17 in the Mémoires secrets. It was paraphrased the following week in
            the Gazette de France. On November 1 the Journal Politique de Bruxelles section of the Mercure de
              France ran a fuller story which quoted a letter of presentation from Franklin,
            without a date or full salutation. Three
            days later, another version of the story appeared in the Courier
              de l’Europe. This one offered a slightly different text of Franklin’s letter and
            included a full dateline and salutation. That is the text we publish below. The
            differences between the two French versions, many of them stemming from the uncertainty
            about whether the word “Congress” is singular or plural, suggest that they were
            independent translations of a now-missing English original.
          Given the firm dateline on this letter in the Courier de
              l’Europe, we earlier supposed that Franklin must have retrieved the gold medal
            from Duvivier and sent it to Fleury upon the chevalier’s return. The puzzling aspect was that he here refers
            specifically to a medal struck by order of Congress (which, strictly speaking, the gold
            medal was not). We now recognize two other possibilities. Fleury may have retrieved his
            gold medal from Duvivier as planned but solicited the present letter when he discovered
            that Franklin had neglected to write one to accompany the silver medal in 1780, as he
            had requested. The second possibility is
            that Franklin did write this letter in 1780, but three years later, when Fleury or
            someone else provided a copy to the newspapers, the date was altered (or, in the case of
            the Journal Politique de Bruxelles, omitted altogether) to
            foster the harmless fiction that the medal had been presented after the war’s
            conclusion. This, in fact, was the thrust of the news stories. Many of them included
            other documentation in addition to this letter from Franklin: a complete list of men whom Congress had honored with medals during the war (only eight in all,
            and Fleury the only foreigner), and a testimonial to Fleury’s bravery written by George
            Washington.
          The article in the Courier de l’Europe was soon translated
            into English. That translation, containing a retranslation into English of Franklin’s
            letter, appeared in the November issue of the Universal Magazine
              of Knowledge & Pleasure. From
            there it spread to the American press, where it circulated widely. Congress may have
            been surprised to read it, as Franklin had informed them in 1780 that the medal had been
              delivered.
         
          
            Monsieur,
            A Passy, le 15 Août 1783.
          
          J’ai l’honneur de vous envoyer, conformément aux ordres du Congrès, la Médaille qu’ils
            m’ont ordonné de faire frapper, en mémoire de votre belle action à l’attaque du fort de
            Stony-Point, pour vous la présenter en leur nom.
          Je remplis ce devoir avec plaisir, ayant moi-même une haute opinion de votre mérite. Je
            desire que vous puissiez porter pendant une longue vie cette marque honorable de leur
            considération.
          Je suis, avec une grande estime, &c.
          
            (Signé) B. Franklin
          
        